Opinion by
Mb. Justice Mitchell,
This case was here before under the same name, 184 Pa. 34. It was there held that plaintiff had not shown such a title as defendant could he compelled to take, because, whether it was really defective or not, it was open to litigation, and therefore not marketable in the sense the case stated called for. In referring to that decision the learned judge below fell into a singular error, which it is necessary to notice to avoid miscon*244struction of the effect of our present affirmance of his judgment. In his opinion in this case he says, as Emily Leatham’s will “ gave a life estate to William Leatham, and he was enjoying the same when he filed his bill in 1890, the bill in equity had no substantial foundation. ... I cannot see any ground upon which that bill could be sustained.” It is true tha,t as the title stood when Leatham filed his bill he held the property by a life estate under his wife’s will, but by his bill he claimed to hold it in fee under his original title. If he had proved the facts set up in his bill, he would have avoided the whole title of John Stobert, except as trustee, and of course Emily Leatham’s title by deed from Stobert and William Leatham’s own title for life under her will would have fallen with the title of Stobert on which they depended, and Leatham would have been remitted to his own prior title in fee. The bill had therefore a very substantial foundation, and what was decided in the case in 184 Pa. was that the discontinuance of the bill by Leatham’s'committee after his death was without authority, and that even if it had been authorized it would not have relieved the plaintiff’s title from the risk of litigation, because if Leatham’s deed to Stobert was voidable for fraud and undue influence on the grantor, the contest could be renewed by his devisee if his will was valid, or otherwise by his heir at law. The case therefore was rightly decided upon consideration of all the facts involved. Since that decision however changes have taken place which lead to a different result. William Leatham’s will was admitted to probate January 11, 1894, and by virtue of the Act of June 25, 1895, P. L. 305, has now become conclusive. The heir at law has therefore no longer any standing as to this land, and whatever title William Leatham had has passed to his devisee, Mrs. Moore. Plaintiff has acquired Mrs. Moore’s title. If therefore Leatham’s deed of 1880 was valid, plaintiff has a good title by regular devolution under it, while if it was voidable and Leatham’s title was not divested by it, then his rights passed to his devisee, Mrs. Moore, and plaintiff having acquired her rights has united all outstanding claims in himself and made his title marketable.
Judgment affirmed.